Citation Nr: 0945536	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-37 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
diabetes mellitus. 

2.  Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to April 
1992.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2004 rating 
decision, by the Chicago, Illinois, Regional Office (RO), 
which denied the Veteran's attempt to reopen his claim of 
entitlement to service connection for diabetes mellitus.  He 
perfected a timely appeal to that decision.  

Although the RO determined that new and material evidence had 
been received sufficient to warrant reopening the Veteran's 
claim of entitlement to service connection for diabetes 
mellitus, the Board as the final fact finder within VA, must 
initially determine whether new and material evidence has 
been submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a decision dated in May 1995, the RO denied the 
Veteran's request to reopen his previously denied claim of 
entitlement to service connection for diabetes mellitus.  The 
Veteran did not appeal that decision, and the prior denial 
remains final.  

2.  The evidence associated with the record since the May 
2005 rating decision includes evidence which is not 
cumulative or redundant of the evidence previously of record.  
Based upon the reason for the prior denial, the evidence is 
relevant and probative.   


CONCLUSION OF LAW

Evidence received since the final May 1995 rating decision is 
new and material; therefore, the Veteran's claim of 
entitlement to service connection for diabetes mellitus is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). In a new 
and material evidence claim, the notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in August 2004 from the RO to the Veteran which 
was issued prior to the RO decision in November 2004.  That 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  The 
letter also explained the criteria for new and material 
evidence and set forth the basis of the last final denial, as 
required under Kent.  In addition, to whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
violation of essential fairness to the Veteran in proceeding 
with the present decision, since the Veteran was informed of 
the provisions of Dingess in March 2006.  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Moreover, as noted above, VCAA notification 
pre-dated adjudication of this claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Additionally, the 
October 2006 SOC provided the Veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Based on the foregoing, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  Accordingly, we find that 
VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claims under the VCAA.  Therefore, no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish new and material evidence to reopen 
the claim for service connection for diabetes mellitus, given 
that he has been provided all the criteria necessary for 
establishing service connection, and considering that the 
Veteran is represented by a highly qualified Veterans service 
organization, the Board finds that there has been essential 
fairness.  


II.  Pertinent Laws, Regulations, and Court Precedents.

When a claimant fails to timely appeal an RO decision denying 
his claim for benefits, that decision becomes final and can 
no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. 
App. 52, 55 (2006) (Except as provided by law, when a case or 
issue has been decided and an appeal has not been taken 
within the time prescribed by law, the case is closed, the 
matter is ended, and no further review is afforded.).  
However, pursuant to 38 U.S.C. § 5108, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

Under VA regulations, new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


III.  Factual background.

The Veteran entered active duty in October 1971; the pre-
induction examination, dated in September 1971, did not 
report any findings of diabetes mellitus.  On the occasion of 
his separation examination on February 4, 1992, it was noted 
that the Veteran's fasting blood sugar was 128.  The Veteran 
was diagnosed with newly discovered diabetes and referred to 
internal medicine for evaluation.  On February 11, 1992, the 
Veteran was diagnosed with glucose intolerance (probable 
early diabetes); it was recommended that the Veteran lose 15 
pounds to control his diabetes.  

The Veteran's initial claim for service connection for 
diabetes mellitus (VA Form 21-526) was received in March 
1992.  In conjunction with this claim, the Veteran was 
afforded a VA examination in February 1993.  At that time, it 
was noted that the Veteran was found to have borderline 
diabetes on his retirement physical; he was told to watch his 
diet, but he was not given any medication.  Glucose level was 
99 mg/dL.  The diagnosis was elevated blood sugar on 
retirement physical.  

By a rating action in April 1993, the RO denied service 
connection for diabetes mellitus; this decision was based on 
a finding that elevated blood sugar in itself was not a 
ratable disease, and a diagnosis of diabetes had not been 
confirmed by the VA examination.  The Veteran did not appeal 
that determination, and it became final.  

In September 1994, the Veteran requested reconsideration of 
his claim for diabetes.  Submitted in support of his claim 
was a treatment report from the Raymond Bliss Army Hospital, 
dated in September 1994, which reflects a diagnosis of 
diabetes mellitus; he was prescribed Micronase for his 
diabetes.  Attached to that report was a laboratory report 
which reflects a high glucose level.  

By a rating action in May 1995, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for diabetes mellitus.  The RO 
stated that the evidence did not show that diabetes mellitus 
was incurred in or aggravated during active military service 
or within one year of the Veteran's retirement.  The Veteran 
did not appeal that determination, and it became final.  

The Veteran's request to reopen the claim for service 
connection for diabetes mellitus (VA Form 119) was received 
in May 2004.  Submitted in support of the claim were private 
treatment reports from Troy Family Health Center dated from 
August 1997 through February 2004.  These records show that 
the Veteran received ongoing clinical evaluation and 
treatment for type 2 diabetes mellitus.  

The Veteran was afforded a VA examination in October 2004.  
The examiner noted that there was no claims file available 
for review prior to the examination.  The examiner reported 
that, on detailed discussion with the Veteran, he learned 
that he had no treatment or diagnosis of diabetes mellitus 
while in the service.  He stated that the Veteran said that 
he was not diagnosed with diabetes and medication was not 
instituted until at least two or three years following his 
discharge from service.  His glucose level was 192.  The 
diagnosis was diabetes mellitus.  The examiner stated that, 
as the Veteran clarified that his diabetes was not diagnosed 
or treated until at least two years following his release 
from active duty in April 1992, it is less likely as not that 
his diabetes mellitus was service connected.  

In his substantive appeal (VA Form 9), received in December 
2006, the Veteran maintained that the army doctor diagnosed 
diabetes at his separation examination in 1992.  The Veteran 
argued that, once the army doctor told him that the only 
thing he needed to do to control his diabetes was to watch 
his diet, there was no need for him to seek treatment until 
1994 when he started experiencing increased symptoms of 
diabetes.  


IV.  Legal Analysis-New and material.

As noted above, service connection for diabetes mellitus was 
previously denied in a rating decision in April 1993.  At 
that time, the RO denied the claim on a finding that there 
was no confirmed diagnosis of diabetes mellitus.  The Veteran 
was informed of the determination and of the right to appeal; 
the Veteran did not appeal that decision within one year of 
the notification therefore, and it became final.  
Subsequently, in May 1995, the RO denied the Veteran's 
attempt to reopen his claim for service connection for 
diabetes mellitus.  At that time, the RO determined that 
although the record contained a diagnosed of diabetes, the 
evidence did not show that the diabetes mellitus was incurred 
in or aggravated during active military service or within one 
year of retirement.  The Veteran was informed of the 
determination and of the right to appeal; the Veteran did not 
appeal that decision within one year of the notification 
therefore, and it became final.  

Evidence received since the May 1995 rating decision also 
includes the Veteran's statements and contentions indicating 
that he was diagnosed with diabetes mellitus at the time of 
discharge from service, and he continued to experience 
problems with diabetes which he controlled by watching his 
diet; however, when his symptoms increased only two years 
after discharge, he sought treatment and was diagnosed with 
diabetes mellitus in September 1994.  Based upon the reasons 
for the prior denial, the evidence indicating that diabetes 
mellitus was incurred in service, in particular, his report 
that he was diagnosed with diabetes at the time of his 
separation examination (which is presumed credible in his 
claim to reopen) is new and material.  Specifically, the 
evidence is relevant and probative of the issue regarding the 
onset of his diabetes mellitus, and bears directly and 
substantially upon the facts regarding whether the Veteran's 
in-service elevated glucose reading was a manifestation of an 
onset of diabetes mellitus.  Since the credibility of the 
evidence is presumed in determining whether new and material 
evidence has been submitted, this evidence is relevant and 
probative of the issue of whether diabetes mellitus was 
incurred as a result of active service.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  


ORDER

The application to reopen a claim for service connection for 
diabetes mellitus is granted.  


REMAND

Having determined that the Veteran's claim of entitlement to 
service connection for diabetes mellitus is reopened, VA has 
a duty to assist the Veteran in the development of evidence 
pertinent to his claim under 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2009).  

Under the Veterans Claims Assistance Act (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2009).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The threshold for finding a possible link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).  

In this case, the service treatment records contained a 
notation of newly diagnosed diabetes as a fasting blood sugar 
(FBS) of 128 was recorded at the time of the Veteran's 
separation examination in February 1992.  He was diagnosed 
with glucose intolerance, probably early diabetes.  Post 
service medical records show that a VA examination in 
February 1993 found no symptoms of diabetes and normal 
glucose level; however, the Veteran was seen for a follow up 
evaluation at the Raymond Bliss Army Hospital in September 
1994, at which time it was noted that he had increased 
fasting blood sugar.  He was diagnosed with diabetes mellitus 
and placed on medication.  

The Board notes that the Veteran had a VA diabetes mellitus 
in examination in October 2004.  The examiner opined that as 
the Veteran clarified that his diabetes was not diagnosed or 
treated until at least two years following his release from 
active duty on April 30, 1992.  The examiner concluded that 
it is less likely as not that the Veteran's diabetes mellitus 
is service.  However, the examiner specifically indicated 
that the claims folder was not available for review.  
Further, the examiner did not acknowledge the Veteran's 
account of continued symptomatology since service when 
rendering this opinion, and the diagnoses of diabetes in 
service.  As such, the examination report is not adequate for 
rating purposes, and this matter must be remanded.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of an in-service injury, but instead 
relied on the service medical records to provide a negative 
opinion); see also 38 C.F.R. § 4.2 (2009) (stating that if 
the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes).  

The Veteran has consistently reported, as he is competent to 
do, that he has had symptoms of diabetes mellitus since 
service.  Washington v. Nicholson, 19 Vet. App. 362 (2005); 
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding 
that lay testimony is competent to establish the presence of 
observable symptomatology); see also 38 C.F.R. § 3.159(a) 
(2).  Based on the medical evidence showing no clinical 
findings of diabetes mellitus upon entrance into service in 
September 1971, findings of glucose intolerance probably 
early diabetes in February 1992, and the Veteran's reports 
that he continued to experience symptoms of diabetes mellitus 
since 1992, the Board finds that VA is required to provide 
the Veteran with a new medical examination and to request a 
medical opinion as to whether the Veteran's currently 
diagnosed diabetes mellitus is related to military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions:

1.  The RO should request the Veteran to 
identify all medical care providers who 
have treated him for diabetes mellitus 
since his separation from service.  After 
receiving this information and any 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records from all sources identified by 
the Veteran.  Regardless of the Veteran's 
response, the RO should obtain all 
outstanding VA treatment notes which are 
not already in the claims folder.  

2.  The RO should afford the Veteran a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed diabetes mellitus.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report.  Based on a 
review of the claims file, examination of 
the Veteran, and generally accepted 
medical principles, the examiner should 
provide a medical opinion as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that 
the Veteran's diabetes mellitus is 
etiologically related to his period of 
service (to include a discussion of the 
elevated fasting blood sugar reading in 
February 1992).  A discussion of the 
complete rationale for all opinions 
expressed should be included in the 
examination report.  

3.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

After the above actions have been accomplished and there has 
been compliance with appellate procedure, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the Veteran 
until he receives further notice.  The purposes of this 
REMAND are to further develop the record and to the accord 
the Veteran due process of law.  By this remand, the Board 
does not intimate any opinion, either factual or legal, as to 
the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


